Citation Nr: 0213485	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-02 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for liver disease, to 
include hepatitis C.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from May 27, 1963, to February 
17, 1965.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  This case was previously on 
appeal concerning the matter of whether the veteran filed a 
timely substantive appeal to the RO's June 1998 rating 
decision.  In a July 2001 decision, the Board held that the 
veteran's substantive appeal was timely.  As such, this case 
is now properly back before the Board for a review on its 
merits.  


FINDINGS OF FACT

1.  An unappealed April 1993 rating decision denied service 
connection for a psychiatric disorder.

2.  Evidence associated with the claims file subsequent to 
the April 1993 rating decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for a psychiatric 
disorder.

3.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

4.  Competent medical evidence does not show that the 
veteran's current peripheral neuropathy is related to 
service.

5.  Competent medical evidence does not show that the 
veteran's current heart disease is related to service.

6.  Competent medical evidence does not show that the 
veteran's current liver disease, to include hepatitis C, is 
related to service.


CONCLUSIONS OF LAW

 1.  The April 1993 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

2.  Evidence received since the April 1993 rating decision is 
new, but not material, and the requirements to reopen the 
claim for service connection for a psychiatric disorder have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303 
(2002).

3.  Peripheral neuropathy was not incurred as the result of 
active service.  38 U.S.C.A. §§ 105(a), 1110, 1131, 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.301, 3.303, 3.307, 3.309 (2002).

4.  Heart disease was not incurred as the result of active 
service.  38 U.S.C.A. §§ 105(a), 1110, 1131, 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.301, 3.303, 3.307, 3.309 (2002).

5.  Liver disease, to include hepatitis C, was not incurred 
as the result of active service.  38 U.S.C.A. §§ 105(a), 
1110, 1131, 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 3.301, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Service Connection for 
a Psychiatric Disorder

The veteran originated his claim in July 1992, and the RO 
denied it in an April 1993 rating decision that subsequently 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
In July 1997, the veteran filed a request to reopen his claim 
for service connection for a psychiatric disorder, which the 
RO declined for a lack of material evidence in June 1998.  
The veteran disagreed with that decision and timely appealed 
it to the Board.  Per Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the Board has reviewed the claims file, and 
finds on its own determination that new and material evidence 
has not been submitted to reopen the claim.  

The Board finds that evidence submitted subsequent to the 
April 1993 final rating decision is new, but not material.  
In support of his request to reopen, the veteran has 
submitted multiple VA and private medical records, social 
security records, and written statements and testimony.  The 
Board notes that this evidence was not available at the time 
of the original denial in this matter, and as such considers 
the evidence to be new.  The Board, however, does not 
consider any of the newly submitted evidence to be material 
to the claim.  Previously, there was no evidence linking the 
veteran's current psychiatric disorder to service, and the 
Board finds that this is still the case.  The new evidence 
that has been submitted is merely cumulative and redundant of 
evidence already on record, none of it providing a credible 
link between the veteran's psychiatric condition and his 
service, and so it cannot be considered material to the 
claim.  Accordingly, the Board finds that this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, and as such, 
it will not be reopened.  See 38 C.F.R. § 3.156(a); 
38 U.S.C.A. § 5103A (f).

II. Other Service Connection Claims

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the June 
1998 rating decision, the July 1999 statement of the case, 
and letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf.  For 
example, in a January 2001 letter, the RO informed the 
veteran that he would need to submit evidence to indicate 
that a condition was incurred in or aggravated by service, 
and informed him that he should submit evidence from 
physicians who had treated him since service, and that if he 
had received VA treatment, the RO would obtain the records if 
he could provide the date and place of treatment.  The Board 
also finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains 
service medical records, private records, social security 
records and VA treatment records.  The veteran was also given 
a hearing in June 2002.  

The Board recognizes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, 
however, the evidence of record reflects the current state of 
the veteran's disorders, and so the Board finds that 
additional examination is unnecessary at this time.
The Board notes that the veteran has claims pending for 
entitlement to service connection for peripheral neuropathy, 
heart disease and liver disease, to include hepatitis C.  He 
has asserted a theory of entitlement based upon alcohol use 
to self-medicate a service-related psychiatric disorder.  As 
a previous claim for service connection for a psychiatric 
disorder has been denied and become final, and as the claim 
has not yet been successfully reopened by the veteran, 
however, the Board may not currently analyze these claims 
under this secondary service connection theory.  See 
38 C.F.R. § 3.310(a).

The veteran is still entitled to have his claims analyzed on 
the basis of direct service connection.  Initially, the Board 
notes that the veteran's service medical records are negative 
for any complaints, symptoms, diagnosis or treatment for 
peripheral neuropathy, heart disease or liver disease, and 
that there is no medical evidence of record indicating a 
manifestation of any of these conditions within any 
applicable presumptive period after service.  See 38 C.F.R. 
§ 3.303, 3.307, 3.309.

The record presents competent medical evidence of current 
diagnoses of peripheral neuropathy, heart disease and liver 
disease, including hepatitis C.  The record also contains, 
however, several notations that all three of these conditions 
are related to alcohol abuse.  VA law clearly states that 
service connection may not be established on a direct basis 
for a disease or injury that results from a veteran's own 
willful misconduct, or for claims filed after October 31, 
1990, the result of the abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7-99.  
Under the circumstances of this case, the law is dispositive 
and the Board has no alternative but to deny these claims.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

New and material evidence not having been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder is denied.

Service connection for peripheral neuropathy is denied.

Service connection for heart disease is denied.

Service connection for liver disease, to include hepatitis C, 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

